office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cwgorham postn-109534-12 uilc date date to michelle m robles senior attorney miami small_business self-employed from blaise g dusenberry senior technical reviewer procedure administration subject sec_6721 penalty for missing or incorrect tins on form w-2g or form 1099-misc this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue when a gaming establishment follows the procedures to solicit taxpayer identification numbers tins from patrons to create forms w-2g certain gambling winnings under treas reg if the tin is later found to be incorrect is the gaming establishment subject_to the annual solicitation requirement of sec_301 f conclusion under the facts presented the gaming establishment satisfies an exception to the requirement to make an annual solicitation under sec_301_6724-1 facts your inquiry is not case specific accordingly we present a factual scenario that highlights your question for the taxable_year the taxpayer a gaming establishment prepared and filed numerous forms w-2g pursuant to treas reg specifically every time a postn-109534-12 patron won dollar_figure or more from slot machine play the gaming establishment would stop play eg the slot machine would lock up thereby not allowing further gaming and prepare a form w-2g containing the name address and employer_identification_number of the gaming establishment the name address and tin of the patron a general description of two types of identification eg driver’s license social_security card voter registration card furnished to the gaming establishment by the patron for verification of the patron’s name address and tin the date and amount of the payment and the type of wagering_transaction and identification_number of the slot machine the service examined the forms w-2g and determined that a certain number of them contained incorrect tins and were not inconsequential errors in the service issued a notice proposing a penalty under sec_6721 for taxable_year in correspondence with the taxpayer the service requested that the taxpayer provide copies of the annual solicitations made in by the gaming establishment to the patrons for whom the gaming establishment submitted forms w-2g with incorrect tins the gaming establishment filed a protest claiming that it acted in a responsible manner for purposes of determining whether the penalty should be waived for reasonable_cause law and analysis in the event of a failure_to_file an information_return on or before the required_filing_date the failure to include all of the information required to be shown on an information_return or the inclusion of incorrect information on an information_return a taxpayer is subject_to a penalty of dollar_figure for each return with a failure sec_6721 the penalty for all failures for a particular calendar_year may not exceed dollar_figure sec_6721 for purposes of sec_6721 a statement of payments made to another person required to be filed under sec_6041 such as a form w-2g certain gambling winnings is an information_return see sec_6724 sec_301_6721-1 sec_6724 provides that a penalty under sec_6721 may not be imposed if the failure is due to reasonable_cause and not to willful neglect a filer has reasonable_cause if either there are significant mitigating factors with respect to failure or the failure arose from events beyond the filer’s control and that the filer acted in a responsible manner sec_301_6724-1 significant mitigating factors include but are not limited to the fact that a filer has a history of compliance and whether the filer has incurred penalties in the past sec_301_6724-1 if a payee provides incorrect information upon which the filer relies in good_faith it may constitute an event beyond the filer’s control sec_301_6724-1 c acting in a responsible manner generally means that the filer exercised reasonable care and undertook significant steps to avoid or mitigate the failure sec_301 d postn-109534-12 where a filer seeks a waiver for reasonable_cause on the basis that the actions of the payee or any other person caused the filer to include incorrect information on an information_return the filer will be deemed to have acted in a responsible manner if the filer makes an initial and annual solicitation upon the payee pursuant to sec_301_6724-1 sec_301_6724-1 the initial solicitation refers to the filer soliciting the payee’s tin at the time an account is opened a relationship is started or at the time of some other transaction requiring an information statement to be created sec_301_6724-1 if the service notifies the filer that a tin is incorrect the filer generally must make an annual solicitation to obtain the correct tin from the payee on or before december of the year in which the filer is notified of the incorrect tin january if the filer is notified of the incorrect tin in the preceding december sec_301_6724-1 a filer may have to perform a second annual solicitation if notified in the following year that the account still contains an incorrect tin the treasury regulations contain numerous exceptions to the requirement to perform an annual solicitation one exception is if the filer is required by an information reporting provision to follow specific requirements relating to the time and manner in which the tin must be initially solicited from the payee and the filer follows those provisions the filer is not required to file an annual solicitation sec_301 f i additionally if the filer makes no payments to an account in the year that the annual solicitation might be required to be made the annual solicitation requirement does not apply sec_301_6724-1 in this case both of the exceptions listed above potentially apply treasury regulation section imposes specific requirements relating to when and how a gaming establishment must make and file a form w-2g upon a slot machine jackpot of dollar_figure or more the gaming establishment must solicit the patron’s name address and social_security_number and two forms of identification to verify the patron’s name address and social_security_number see treas reg c these initial solicitation requirements are unique to slot machine winnings and must be followed with each reportable slot machine jackpot regardless of whether multiple reportable slot machine jackpots occur in a short amount of time accordingly because the gaming establishment follows the initial solicitation requirements of treasury regulation section the taxpayer will be deemed to have acted in a responsible manner additionally the second exception listed above could apply the annual solicitation requirements generally apply when there is an account for the payee or an ongoing relationship between the filer and payee in the case of gaming it is arguable whether there is an ongoing account or relationship between a gaming establishment and a patron each transaction stands on its own as a separate and discrete transaction the initial solicitation essentially occurs with each and every payment it is probable however that a patron will patronize a gaming establishment multiple times over several years if there is evidence that the gaming establishment made reportable payments to postn-109534-12 the same patron in and in with the same or different incorrect tins the gaming establishment has an ongoing relationship with the patron and would not satisfy the exception under sec_301_6724-1 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
